Citation Nr: 1447314	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to November 1964.

This matter is on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

The Veteran testified before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, he has waived his right to initial review of this evidence by the TO. Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated into his VBMS file. 


FINDINGS OF FACT

1.  A diagnosis of PTSD has not been made in connection with a stressor event that has been corroborated.

2.  A psychiatric disability other than PTSD is not shown in service or for many years thereafter, and is not shown by competent evidence of record to be related to service.





CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and anxiety disorder, was not incurred in or aggravated by service and is not related to service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, in service incurrence and a causal relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders, to include psychotic disorders.  38 C.F.R. §§ 3.303(b), 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection will also be presumed for a psychosis if manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

PTSD

Here, it is the Veteran's primary contention that he has PTSD resulting from his service in the Navy during the Vietnam War.  In a February 2011 statement, he specifically stated that he served as an aviation ordinanceman, where he loaded bombs onto aircraft.  During this time, he recalled "terrible accidents" on the flight deck, although he did not specifically describe any particular incident.  

At his hearing before the Board in August 2014, he also stated that he would review videotapes from aircraft dropping ordinance on Vietnamese soldiers.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013).  A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) (1994).  38 C.F.R. § 4.125(a) (2013).

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Typically, if a Veteran did not engage in combat with the enemy, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2013); West v. Brown, 7 Vet. App. 70 (1994).

Finally, if a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that is related to the claimed stressor, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (July 12, 2010)).

The Board finds that service connection is not warranted for PTSD, because the evidence does not show that a diagnosis of PTSD is appropriate.  It is true that there are some instances where PTSD was diagnosed.  Specifically, the record includes evaluations from August and September 2014, where evaluating personnel concluded that the Veteran had PTSD.

However, his other treatment records, most notably his VA treatment records, indicate that anxiety disorder was more appropriate than a diagnosis of PTSD.  Most notably, the Board places significant probative value on the conclusions of a VA examiner who specifically evaluated the Veteran in October 2011.  On that occasion, the Veteran again related being on board an aircraft carrier and that he saw video of aircraft dropping napalm and ordinance on enemy soldiers.  

After a thorough evaluation, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  First, the examiner did not consider merely watching a videotape as an adequate stressor to warrant a diagnosis of PTSD.  Moreover, his lack of avoidance symptoms also led the examiner to conclude that a PTSD diagnosis was not warranted.  

Although the evidence does include diagnoses of PTSD, the Board places greater weight in the determination that this diagnosis is incorrect.  In doing so, the Board notes that opinion provided by VA psychiatric examiner is of high probative value because of the access to the Veteran's treatment records and history, the higher credentials and level of training of the examiner, and the thorough explanation in the examination report following examination of the Veteran.  In contrast, the doctors who diagnosed the Veteran with PTSD do not indicate the basis for their diagnosis.  Indeed, it is unclear whether the Veteran ever explained his stressor events to them in any detail.  

Simply stated, the best evidence in this case, though by no means all the evidence in this case, clearly reveals that the Veteran does not have PTSD at this time.     

In determining that the Veteran does not have a current diagnosis of PTSD, the Board recognizes that a disorder need only be manifest at some point during the pendency of that claim, even if no disability is present at the time of the claim adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, this is not a situation where the Veteran had a legitimate prior diagnosis that has since resolved.  Rather, the Board has determined that the weight of the clinical evidence is against the conclusion that a diagnosis of PTSD has been appropriate during the pendency of the appeal.  The Board finds that the preponderance of the evidence shows that different psychiatric diagnoses are appropriate.

As such, the Board finds that service connection for PTSD is not warranted, since the evidence indicates that this does not exist.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board also notes that, even if a diagnosis of PTSD was warranted based on the evidence of record, service connection would still not be for application, as the evidence does not indicate that the Veteran is a combat veteran, and that his claimed stressor could be corroborated.  Specifically, the Veteran has no medals or awards indicating participation in combat with the enemy.  Moreover, while the Veteran has made vague references to viewing videotape (at hearing, the undersigned must note that the Veteran direct testimony on this point, and how it impacted him, did not appear entirely ingenuous) he has not specifically described this event.  Indeed, in the Board's view, watching a videotape is very unlikely to fall under the category of "actual or threatened death or serious injury" resulting in "intense fear, helplessness, or horror."  Finally, the Veteran has not raised a credible stressor related to "a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service."

Therefore, the Board concludes that the evidence does not support the conclusion that the Veteran has a valid diagnosis of PTSD and, in any event, there is insufficient evidence to corroborate her alleged stressor.  Consequently, service connection for PTSD is not warranted.  The preponderance of the evidence is against the claim for service connection for PTSD and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Psychiatric Disorders

The Board has also considered whether service connection is warranted for any of the Veteran's other diagnosed psychiatric disabilities, but concludes that service connection is not warranted.  First, the service medical records do not show complaints of, treatment for, or diagnoses related to any psychiatric disability while in service.  Indeed, his separation physical examination in November 1964 did not note any psychiatric symptoms.  

Next, the post-service evidence does not show any psychiatric symptoms for many years after the Veteran left active duty service.  Specifically, the first indication of an acquired psychiatric disorder of any sort is not until approximately March 2011, and approximately 47 years after he left active duty service.  Moreover, the Veteran has not indicated that he has experienced psychiatric symptoms for that long.  Rather, at his hearing before the Board in August 2014, he stated that he has experienced symptoms only for the past 3 or 4 years, decades after service.  

Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his psychiatric disorder is related to service.  Moreover, he has never been diagnosed with any form of psychosis.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of the October 2011 VA psychiatric examiner, who stated that the Veteran's diagnosed anxiety disorder was less likely than not related to his active duty service.  In support of this conclusion, the examiner noted that the Veteran's symptoms are very mild and also very recent.  The examiner also noted that the Veteran's level of functioning was quite high.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the Board independently notes that the lack of any symptoms in service, or decades after the fact by his own admission, weighs against any connection.  Beyond the above, this finding is highly consistent with the post-service medical evidence. 

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his psychiatric disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because psychiatric disorders are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's psychiatric disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty To Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, the Veteran was provided notice of VA's and his obligations in a March 2011 letter.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


